         Case 1:18-cr-00834-PAE Document 487 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                       18-CR-834-6 (PAE)
                        -v-
                                                                          ORDER
 FAHEEM WALTER,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 14, 2020, counsel for defendant Faheem Walter filed a motion seeking Mr.

Walter’s compassionate release from the Metropolitan Correctional Center (“MCC”) in

Manhattan, New York, pursuant to 18 U.S.C. § 3582(c), in light of the ongoing COVID-19

pandemic. Dkt. 466. On April 15, 2020, the Government opposed that request. Dkt. 468. On

April 16, 2020, the Court denied the motion, reviewing at length, inter alia, Mr. Walter’s

medical condition, history, and offense conduct, and concluding that “the Court cannot find that

the application of the § 3553(a) factors favors an early release.” Dkt. 469 (“Apr. 16 Order”) at 5.

       On May 26, 2020, the Court received an ex parte letter from Mr. Walter himself, which

the Court construed as a motion for compassionate release. See Dkt. 483. The Court directed

defense counsel and the Government to file supplemental letters in connection with Mr. Walter’s

application for relief. Id. The Court has received defense counsel’s supplemental letter in

support, Dkt. 484, and the Government’s letter in opposition, Dkt. 486.

       For the reasons set forth in the Court’s April 16 Order, which the Court incorporates by

reference in its entirety, the Court is constrained to deny Mr. Walter’s motion, which raises no

new arguments. Although the effects of Mr. Walter’s gunshot wounds remain significant and the
         Case 1:18-cr-00834-PAE Document 487 Filed 06/02/20 Page 2 of 2



advocacy of Mr. Walter’s counsel remains admirable, the Court still cannot find that Mr. Walter

would not be a danger to the community or that the § 3553(a) factors favor an early release. See

Apr. 16 Order at 5–6.

       Accordingly, finding that the § 3553(a) factors do not support a reduction of sentence, the

Court denies Mr. Walter’s renewed motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). The Clerk of Court is respectfully directed to terminate the motion pending at

docket 484.



       SO ORDERED.

                                                            PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 2, 2020
       New York, New York




                                                2
